LIVERMORE, Judge,
concurring:
There is no question that the statements sought in this case are work product. Given that such statements are routinely produced in criminal cases, it is somewhat difficult to understand why they should be accorded protection from discovery. Two reasons are commonly advanced. First, it is said that an attorney ought not be able to rely supinely on his adversary to do the *342work of trial preparation and then to obtain it so as to avoid doing his own work. In a phrase from International News Service v. Associated Press, 248 U.S. 215, 239, 39 S.Ct. 68, 72, 63 L.Ed. 211, 221 (1918), a party should not “reap where it has not sown.” Whatever the surface plausibility of this “fair’s fair” notion, and its plausibility is questionable given that it requires the expense of duplicative efforts, it has no application on the facts of this case where each of the witnesses had been deposed by plaintiff’s counsel. If a precondition to discovery of such statements is that the adversary first have expended substantial effort at his own discovery, that precondition has been met.
The other argument for work product protection is that lawyers will be discouraged from taking statements if such statements are discoverable. This, it seems to me, presupposes an unattractive view of lawyers. If it means that lawyers will not prepare at all, if preparation must be shared, it seems wrong. If it means that lawyers will not reduce statements to written form so as to avoid revelation for fear that such statements might harm their cause, that would require us to view lawyers as people who will connive at suppression of the truth even at the expense of foregoing the possible utility of such statements to their own cause for impeachment. Either alternative is an ugly one as it reflects on the nature of the legal profession. And the latter alternative would only push the discovery question to the issue of the propriety of deposing the person who orally interviewed a witness.
On the facts of this case, there appears to be no strong policy reason to deny production of the statements in issue. On the other hand, plaintiff’s need for such statements is entirely speculative. The statements may contain facts then remembered but forgotten by the time of the depositions, may in the case of the party contain admissions, and may contain inconsistencies useful for impeachment. Every prior statement of a party or witness in every case may have such utility. No party seeking production will ever be able to demonstrate that fact because, until the statement is obtained, the demonstration cannot be made. But, as Judge Lacagnina observes, either the statements are useful to the party seeking production or are harmless to the party resisting it. If that is so, production should always be ordered. The very fact of resistance is a demonstration of utility to the adversary.
It is sometimes suggested that the trial judge view such statements in camera to determine their utility to the party seeking them before ordering production. 8 C. Wright and A. Miller, Federal Practice and Procedure § 2025 (1970). That ought not be required. First, it requires a significant expenditure of judicial time. On the facts of this case the judge would have to review all the depositions in order to see if omissions or inconsistencies existed between them and the prior statements. Second, that time would be expended solely to protect against revelation of that which is harmless should no omissions or inconsistencies appear. Public funds ought not be used for such a bootless enterprise. Finally, the trial judge from his position of relative ignorance of the facts and neutrality as to result is not situated to assess correctly the utility of the statement to the party seeking production.
The difficulty with the rule that witness statements must always be produced, at least where the party requesting them is not doing so to avoid doing his own preparation, is that it appears to fly in the face of the rule that ordering such production lies within the discretion of the trial judge. If, however, there are no criteria to guide that judgment, the judge’s decision is not the exercise of discretion but of whim. I join Judge Lacagnina’s opinion on the ground that it requires the production of witness statements in every case once the party requesting it demonstrates that he has made reasonable steps to discover the facts known by that witness. See 8 C. Wright and A. Miller, Federal Practice and Procedure § 2028 (1970).